UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3416 THE CALVERT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2014 Item 1. Report to Stockholders. [Calvert High Yield Bond Fund Annual Report] [Calvert Income Fund Annual Report] [Calvert Short-Duration Income Fund Annual Report] [Calvert Long-Term Income Fund Annual Report] [Calvert Ultra-Short Income Fund Annual Report] [Calvert Government Fund Annual Report] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OF CONTENTS 4 President’s Letter 6 Portfolio Management Discussion 11 Shareholder Expense Example 13 Report of Independent Registered Public Accounting Firm 14 Schedule of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statements of Changes in Net Assets 24 Notes to Financial Statements 31 Financial Highlights 36 Explanation of Financial Tables 37 Proxy Voting 38 Availability of Quarterly Portfolio Holdings 39 Trustee and Officer Information Table Barbara Krumsiek President and CEO of Calvert Investments, Inc. Dear Calvert Shareholder, For the 12 months ended September 30, 2014, the U.S. economy continued to improve. It has largely recovered, is going into an expansion phase, and is expected to continue to grow through the end of 2014 and into 2015. After recovering from a weak first-quarter caused by severe weather across the country, trends in the U.S. economy included a continued low interest-rate environment and declines in the unemployment rate. Economic growth was slower in Europe, Japan, and China, which were weighed down by further deterioration of macroeconomic data from Europe and growing concerns that China’s economic slowdown could negatively impact global economic growth. Global disruptions, including geopolitical conflicts, have been largely ignored to date by investors, while renewed investor and consumer confidence is high due to robust economic data and earnings data in the U.S. and supported by the U.S. Federal Reserve (the Fed) and central banks around the world continuing to maintain accommodative monetary policies. While interest rates will likely remain low or rise very gradually over the near term, the Fed tapering with accompanying higher interest rates and continued accommodative language, an improving U.S. economy, and healthy earning and sales growth are expected to favor stocks over bonds over the long term. Overall, investors have become more risk tolerant assisted by accommodative global monetary policy. Volatility remained low throughout the year, but we did see an uptick at the end of the third quarter on fears that a global economic slowdown could also impact the U.S. recovery. Calvert Women’s Principles ® (CWP) December 20, 2014, officially marks the 10-year anniversary of the Calvert Women’s Principles ® , an important milestone in Calvert’s leadership in the women and investing space. In November, we will release our findings in the Women Investors Survey , the release of the latest Diversity Report , and a new article for CWP’s anniversary including a history, a look back at its implementation through Women’s Empowerment Principles (United Nations) and Gender Equality Principles (City of San Francisco), and the future of the program. Information about all our CWP events are available on Calvert’s website. Calvert Global Water Fund The Calvert Global Water Fund continues to garner attention and results, and its Class Y Shares recently won a Lipper Award 1 for 2014 (Best Performing Fund among 105 funds in the Global Natural Resources Funds classification for the 3-year period ended December 31, 2013) . We launched the Water fund in 2008 to give investors access to a broad array of companies around the world whose primary focus is on water. The Fund’s holdings span every sub-sector of the water cycle, including the collection, treatment, and distribution of water and includes sector holdings in water infrastructure, utilities, and technologies. I would encourage you visit the Calvert Water Website, www.calvert.com/water , where you can find the Water: Be a Part of the Solution video, the H2Alpha webinar, and the Water Investing app. This Fund is an example of our commitment to environmental, social, and governance (ESG) integration within our Funds. 4 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) Moving Forward The end of 2014 will see my retirement as president and CEO of Calvert Investments. As CEO for more than 17 years, I have seen our business grow from primarily money market assets to a firm that has over $13.5 billion in Assets Under Management (AUM) in mutual funds that address many social issues. My plan moving forward is to become the Founding Chair of the forthcoming, soon to be launched Calvert institute, which will promote the growth of sustainable and responsible investing (SRI) through research, advocacy, and fostering innovation in the field of sustainable investing. In addition, I will continue serving on the Board of Calvert and as chair until May 2015. John Streur joined the Calvert family as CEO-Elect in late October and will take the reins full-time as CEO on January 1, 2015. Stay Informed in the Months Ahead Maintaining a well-diversified mix of U.S. and international stocks, bonds, and cash—appropriate for your goals and risk tolerance—is one of the best ways to mitigate the effects of an uneven recovery in the economy and markets. Of course, we recommend consulting your financial advisor if you have questions or concerns about your investments. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for investing with Calvert. Barbara Krumsiek President and CEO of Calvert Investments, Inc. October 2014 For more information on any Calvert fund, please contact Calvert at 800.368.2748 for a free summary prospectus and/or prospectus. An investor should consider the investment objectives, risks, charges, and expenses of an investment carefully before investing. The summary prospectus and prospectus contain this and other information. Read them carefully before you invest or send money. Calvert mutual funds are underwritten and distributed by Calvert Investment Distributors, Inc., member, FINRA, and subsidiary of Calvert Investments, Inc. 1. Lipper Fund Awards are granted annually to the funds in each Lipper classification that achieve the highest score for Consistent Return, a measure of funds’ historical risk-adjusted returns, relative to peers. Scores for Consistent Return are computed for all Lipper global classifications with ten or more distinct portfolios. The scores are subject to change every month and are calculated over 36, 60, and 120 month periods. The highest 20% of funds in each classification are named Lipper Leaders for Consistent Return. The highest Lipper Leader for Consistent Return within each eligible classification determines the fund classification winner over three, five, or ten years. Source: Lipper, a Thomson Reuters company. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) 5 Performance For the 12-month period ended September 30, 2014, Calvert High Yield Bond Fund (Class A shares at NAV) returned 4.80%. Its benchmark index, the BofA Merrill Lynch High Yield Master II Index returned 7.23% for the same period. The Fund’s underper-formance was largely the result of a shorter-than-benchmark duration 1 and security selection. Change in Investment Strategy Effective January 31, 2015 The Fund currently invests primarily in intermediate maturity bonds. Effective January 31, 2015, the intermediate maturity limitation will be removed, and the Fund’s duration and maturity will be managed tactically based on the Advisor’s outlook for the fixed-income markets. See the prospectus supplement at the end of this report. Market Review During the 12 month reporting period, U.S. bond prices and yields were buffeted by fluctuating global and U.S. economic data, geopolitical developments, and shifting central bank policies. U.S. economic growth was choppy, with the weather-induced January-March contraction of 2.1% surrounded by quarters that featured solid growth. Inflation remained tame, rising 1.6%, which is below the Federal Reserve’s (the Fed) 2% target 6 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) rate. 2 Low inflation is a concern as it signals subdued growth. Personal consumption and business investment were strong, while housing-sector growth disappointed, as mortgage lending practices, although improved, remained restrictive. Over the year, unemployment rate fell from 7.2% to 5.9%, its lowest level since July 2008. For the entire 12 months, the U.S. economy probably 3 grew in the neighborhood of 2%, in line with the average rate since the Great Recession. 4 Contrary to bond market expectations, geopolitical issues, a lower inflation outlook, and economic uncertainty pushed longer-maturity Treasury rates lower. Consequently, it was a strong year overall for fixed-income investors. Performance in riskier markets was particularly strong, with high-yield and long-term bonds outpacing shorter-term securities. The Barclays Long Credit Index rose 13.58%, the broad intermediate Barclays U.S. Credit Index returned 6.64%, and the shorter-term Barclays 1-5 Year U.S. Credit Index was up 2.23%. Over the reporting period, the Treasury market as a whole posted a modest total return of 2.3%. 5 However, there was wide divergence in the direction of short- and long-term Treasury yields. The 10-year Treasury-note yield rose to a cyclical high of 3% in January, but finished September significantly lower at 2.52%, while yields on two-year Treasury notes rose from 0.33% to 0.58% during the period. Overseas, as price deflation and recession threatened the eurozone, the European Central Bank implemented easing policies that drove global bond yields lower. In light of these developments, the dollar rallied and U.S. bonds became more attractive globally. The U.S. economy, credit markets, and currency proved strong relative to those of Japan, China, and Europe, where growth was disappointing. CALVERT HIGH YIELD BOND FUND S eptember 30, 2014 I nvestment P erformance (total return at NAV*) 6 Months 12 Months Ended Ended 9/30/14 9/30/14 Class A -0.64% 4.80% Class C -1.12% 3.76% Class I -0.47% 5.16% Class Y -0.52% 5.07% BofA Merrill Lynch High Yield Master II Index 0.59% 7.23% Lipper High Yield Funds Average 0.02% 5.94% 30 Days Ended SEC Y ield 9/30/13 9/30/14 Class A 4.85% 5.14% Class C 3.92% 4.31% Class I 5.45% 5.68% Class Y 5.18% 5.60% % of Total E conomic S ectors Investments Corporate 92.8% Financial Institutions 4.3% Industrial 87.7% Utility 0.8% Municipal 2.0% Government Public Service 2.0% Securitized 3.1% Asset-Backed Securities 1.5% Commercial Mortgage- Backed Securities 1.6% Short-Term Investments 2.1% Total 100% * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 3.75% front-end sales charge or any deferred sales charge. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) 7 Fund Strategy Throughout the reporting period, the Fund navigated a challenging fixed-income climate. The Fund’s relatively short duration, compared to the Index, and positions in several underperforming securities, were the main detractors from performance. Broadly speaking, high-yield bonds under-performed investment-grade bonds during the reporting period. The Fund has adopted a strategy of seeking to reduce interest-rate exposure through duration and yield-curve positioning, while relying on fundamental credit analysis to deliver quality returns over time. This strategy lends itself to being underweight in issues rated BB, with greater exposure to securities rated B- and lower. While this can approach can lead to underper-formance in a flight-to-safety environment and/or interest-rate rally, we believe it is well-suited to the current market. In the present low interest rate, low credit-default environment, we believe the best risk-adjusted returns will come from stringent fundamental analysis and opportunistic trading, strategies in which we specialize. Another strategy involves special credit situations, where a security’s performance is contingent upon asset sales or restructuring. In these situations, returns can be uneven, yet rewarding for patient investors. While we limit our investment in special credit situations, we will invest opportunistically and stay the course where we believe the potential returns merit the risk. At the end of the reporting period, the Fund’s duration shorter than that of the Index, a positioning we have maintained as a measure of risk protection against rising interest rates. The yield curve flattened throughout the majority of the year, with short-term interest rates rising and intermediate- and long-term rates falling. The Fund’s hedging strategy, partially implemented with Treasury futures, which is CALVERT HIGH YIELD BOND FUND S eptember 30, 2014 A verage A nnual T otal R eturns Class A Shares* (with max. load) One year 0.85% Five year 9.24% Ten year 6.94% Class C Shares (with max. load) One year 2.72% Since inception (10/31/2011) 7.37% Class I Shares* One year 5.16% Five year 10.67% Ten year 7.79% Class Y Shares* One year 5.07% Five year 10.26% Ten year 7.44% * Pursuant to an Agreement and Plan of Reorganization, Class A and Class I shares of Calvert High Yield Bond Fund, a series of Summit Mutual Funds, Inc. (“SMF High Yield”), were reorganized into the Class A and Class I shares, respectively, of an identical and newly created series of The Calvert Fund, Calvert High Yield Bond Fund, which commenced operations on September 18, 2009. The performance results prior to September 18, 2009, reflect the performance of SMF High Yield. In addition, performance results for Class A shares prior to February 1, 2007, the inception date for Class A shares of SMF High Yield, reflect the performance of Class I shares of SMF High Yield, adjusted for the 12b-1 distribution fees applicable to Class A. Performance results for Class Y shares prior to July 29, 2011 (the Class Y shares’ inception date) reflect the performance of Class A shares at net asset value. Actual Class Y share performance would have been higher than Class A share performance because Class Y, unlike Class A, has no Rule 12b-1 fees. 8 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) G rowth of The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Classes A and I shares and reflect the deduction of the maximum front-end Class A sales charge of 3.75%, and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.43%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) 9 used to manage interest-rate risk and yield-curve position, detracted from performance. We help diversify the portfolio with positions in bank loans, opportunistic collateral mortgage-backed securities (CMBS), asset-backed securities (ABS) and municipal securities; however, corporate bonds remain the Fund’s core investment. Outlook Looking ahead, we expect the U.S. economy will continue to expand slowly, albeit at sub-trend growth rates. Measures of labor-market slack have continued to improve, but inflation remains below the Fed’s target rate of 2%. As a result, the Fed may not be in any hurry to tighten monetary policy after its quantitative easing (QE) program ends in October 2014. While the Fed is continuing to signal an increase in the Fed funds policy rate sometime in 2015, the exact timing and pace remain uncertain. In our view, yields in the two- to five-year maturity range should continue to rise steadily as policy rate hikes approach. The central bank may start to shrink its $4 trillion portfolio gradually after the first few policy rate hikes. In our view, it would take a financial crisis or convincing evidence of a recession and/or deflation for the Fed to engage in another program of balance-sheet expansion. Over the longer term, we expect the benchmark 10-year Treasury-note yield to fluctuate between 2% and 4%, influenced by trends in economic data, major central bank forward guidance, and flows in global fixed-income markets. In the shorter term, as bond yields overall remain very low, there is some downside market risk should the Fed start hiking interest rates earlier than mid-2015. In our view, money markets rates will remain pinned near zero percent well into next year. In this environment, we believe security selection, and active management of duration and the yield curve, should be key drivers of performance going forward. Calvert Investment Management, Inc. October 2014 1. Duration measures a portfolio’s sensitivity to changes in interest rates. Generally, the longer the duration, the greater the change in value in response to a given change in interest rates. 2. The Personal Consumption Expenditures (PCE) deflator, source: Bureau of Economic Analysis. Data available through August 2014 and measures year-over-year. 3. Assuming Q3 GDP growth at a 3% annualized pace. 4. GDP data source: Bureau of Economic Analysis. GDP data for the last three months of the reporting period was unavailable. 5. Barclays U.S. Treasury Index. 10 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges and redemption fees; and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 to September 30, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT (UNAUDITED) 11 Beginning Ending Account Expenses Paid Account Value Value During Period* 4/1/14 9/30/14 4/1/14 - 9/30/14 Class A Actual $1,000.00 $993.60 $5.35 Hypothetical $1,000.00 $1,019.70 $5.42 (5% return per year before expenses) Class C Actual $1,000.00 $988.79 $10.32 Hypothetical $1,000.00 $1,014.69 $10.45 (5% return per year before expenses) Class I Actual $1,000.00 $995.35 $3.70 Hypothetical $1,000.00 $1,021.36 $3.75 (5% return per year before expenses) Class Y Actual $1,000.00 $994.77 $4.10 Hypothetical $1,000.00 $1,020.96 $4.15 (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.07%, 2.07%, 0.74%, and 0.82% for Class A, Class C, Class I, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 12 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPOR T (UNAUDITED) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees of The Calvert Fund and Shareholders of Calvert High Yield Bond Fund: We have audited the accompanying statement of assets and liabilities of the Calvert High Yield Bond Fund (the “Fund”), a series of The Calvert Fund, including the schedule of investments, as of September 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2014, by correspondence with the custodian and brokers or by performing other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Calvert High Yield Bond Fund as of September 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT 13 SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2014 C ollateralized M ortgage
